Citation Nr: 1812819	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-22 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable evaluation for a deviated septum (DS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his VA Form 9, which VA received in July 2015.  VA scheduled the hearing in December 2017, and it notified the Veteran twice of the date and time.  The Veteran did not attend his hearing, nor has he demonstrated good cause for rescheduling.  Therefore, the Board deems the hearing request withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's DS does not obstruct 50 percent of the nasal passages bilaterally, nor does it obstruct either nasal passage completely.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a DS have not been met. 38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, DCs 6502 & 6522 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and a VA compensation examination report from May 2013.  The undersigned notes that VA examined the Veteran for a separate, but related, compensation claim in May 2015, so the Board will consider this report as well.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.


II. Disability Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

DS

VA has rated the Veteran's DS under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under that code, traumatic deviation of the nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 10 percent evaluation is the schedular maximum.  A noncompensable evaluation is warranted when the criteria for the 10 percent evaluation are not met.

As explained above, VA examined the Veteran twice for compensation purposes - in May 2013 and May 2015.  In May 2013, the examiner reported the Veteran's DS had "mild narrowing on the right side" with "no complete obstruction."  In May 2015, the examiner reported the "nasal septum [was] mildly deviated to the R[ight] anteriorly."

The Veteran's representative, in its January 2018 Brief, noted a VA examination conducted in June 2015.  It is unclear to the undersigned whether this examination was conducted for compensation purposes given the nomenclature used within the record.  Specifically, it is listed as an "OTOLARYNGOLOGY OUTPATIENT NOTE" but within the record the "Chief Complaint" is listed as "comp and pen exam."  Regardless of the taxonomy used, the Veteran's representative correctly states that the examiner found the Veteran's "septum was deviated to the right with greater than 50 percent obstruction."

The undersigned notes that the Veteran submitted private treatment records.  These records focus on the relation between the Veteran's DS and sleep apnea, not the percentage of obstruction his DS causes.  The undersigned further notes that VA has service connected the Veteran's sleep apnea.
 
Based on the foregoing, the Veteran does not meet the criteria for a compensable rating because his DS a) does not result in a 50-percent obstruction of the nasal passage on both sides, or b) complete obstruction on one side.  The Veteran's representative cites the June 2015 report as the basis for an increased rating.  This argument fails under both conditions.  First, the examiner reported a "greater than 50 percent obstruction" only on the right side, not bilaterally.  Second, "greater than 50 percent" obstruction on the right side falls short of complete, or 100 percent, obstruction on one side.


Extraschedular

The Veteran's representative, in its January 2018 Brief, raised the issue of extraschedular consideration.  Specifically, it argues that the Veteran merits an extraschedular rating because his DS prevents him from wearing his continuous positive airway pressure (CPAP) machine.  

According to 38 C.F.R. § 3.321(b), an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The undersigned finds the Veteran's symptoms are not expressly addressed by the rating criteria discussed above.  However, the evidence does not show that Veteran's inability to use his CPAP machine has resulted in marked interference with employment or frequent periods of hospitalization.  Indeed, neither the Veteran nor his representative have cited any such occurrence.  As such, referral for an extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable evaluation for a deviated septum (DS) is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


